EXHIBIT 10.1
(Account – With Activation)
 
DEPOSIT ACCOUNT CONTROL AGREEMENT
 



--------------------------------------------------------------------------------


This Deposit Account Control Agreement (the "Agreement") is entered into as of
May 24, 2012, among Unifi Manufacturing Inc. ("Company"), Wells Fargo Bank, N.A.
("Lender") and Bank of America, N.A. ("Bank") with respect to the following:
 
A.           Bank has agreed to establish and maintain for Company certain
deposit account identified as number 3752163784 (the "Account").
 
B.           Company has assigned to Lender a security interest in the Account
and in any checks, automated clearinghouse ("ACH") transfers, wire transfers,
instruments and other payment items (collectively, "Funds") deposited in the
Account.
 
C.           Company and Lender have requested Bank to enter into this Agreement
to evidence Lender's security interest in the Account and to provide for the
disposition of the Funds deposited in the Account.
 
D.           Bank is willing to enter into this Agreement for the benefit of
Company and Lender pursuant to the terms to and conditions set forth herein.
 
Accordingly, Company, Lender and Bank agree as follows:
 
1.           Lender's Control over the Account.
 
(a)           This Agreement evidences Lender's control over the
Account.  Notwithstanding any contrary duties owed by Bank to the Company under
any other deposit account agreements, terms and conditions or other
documentation entered into by and between Bank and the Company governing the
Account and any cash management or similar services provided by Bank or an
affiliate of Bank in connection with the Account, including without limitation,
services in connection with any "Lockbox", as defined below (collectively, the
"Account Related Agreements"), Bank will comply with instructions originated by
Lender as set forth herein directing the disposition of Funds in the Account
without further consent of the Company.  Bank may follow such instructions even
if doing so results in the dishonoring by Bank of items presented for payment
from the Account or Bank otherwise not complying with any instruction from
Company directing the disposition of any Funds in the Account.
 
(b)           Company represents and warrants to Lender and Bank that it has not
assigned or granted a security interest in the Account or any Funds deposited in
the Account, except to Lender and Bank.
 
(c)           Company will not permit the Account to become subject to any other
pledge, assignment, lien, charge or encumbrance of any kind ("Charges"), other
than Lender's security interest referred to herein, Bank's setoffs and the
Charges permitted hereinafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Company covenants to Lender that it will not close the Account
prior to the termination of this Agreement.  Bank shall have no liability in the
event Company breaches this covenant to Lender.
 
2.           Company Access to the Account.  Except as otherwise provided in
this Section 2 of the Agreement, prior to the Activation Effective Time (as
defined below) Bank may honor withdrawal, payment, transfer, or other
instructions originated by the Company concerning the disposition of Funds in
the Account (collectively, "Company Instructions").  On and after the Activation
Effective Time, Bank shall only honor instructions originated by the Lender
concerning the disposition of Funds in the Account ("Lender Instructions")
without further consent from the Company and Company shall have no right or
ability to access, withdraw or transfer Funds from the Account.  Except as
provided herein, no Lender Instruction may be rescinded or modified without
Bank's consent.  Both the Lender and Company acknowledge that Bank may, without
liability, (i) comply with any Company Instruction or otherwise complete a
transaction involving the Account that Bank or an affiliate had started to
process before the Activation Effective Time and (ii) commence to solely honor
Lender Instructions at any time or from time to time after Bank becomes aware
that Lender has sent to Bank the Activation Notice (as defined below) even if
prior to the Activation Effective Time (including without limitation halting,
reversing or redirection of any transaction), which actions (under (i) and/or
(ii)) shall not, in any way, affect the commencement of the Activation Effective
Time.  The Account may receive merchant card deposits and chargebacks.  Company
acknowledges and agrees that upon commencement of the Activation Effective Time,
chargebacks may be blocked from debiting the Account.
 
For purposes hereof, and notwithstanding anything to the contrary in this
agreement, the "Activation Effective Time" shall commence upon the opening of
business on the second Banking Day (as defined below) following the Banking Day
on which the receipt of a notice purporting to be signed by Lender in
substantially the form of Exhibit A and sent to the location of Bank to which
the Lender is required hereunder to send the Activation Notice, with a copy of
this Agreement attached (an "Activation Notice"), is acknowledged by the Bank;
provided, however, that if such receipt is acknowledged on any day after 12:00
noon, eastern time, the acknowledgement shall be deemed to have occurred on the
next Banking Day.  A "Banking Day" is any day other than a Saturday, Sunday or
other day on which Bank is or is authorized or required by law to be closed.
 
Within a reasonable time, but not later than two Banking Days after commencement
of the Activation Effective Time and continuing on each Banking Day thereafter,
Bank shall wire transfer all immediately available Funds in the Account to the
account specified by Lender in the Activation Notice.  In the event the Lender
requests in writing a change to the wire transfer instructions provided to Bank
in the Activation Notice by sending a written notice to Bank to the location set
forth hereunder, any such change requested by Lender shall commence within a
reasonable time, but no earlier than two Banking Days, after the opening of
business on the second Banking Day following the Banking Day on which such
notice is acknowledged by Bank; provided, however, that if such receipt is
acknowledged on any day after 12:00 noon, eastern time, the acknowledgement
shall be deemed to have occurred on the next Banking Day.  Funds are not
available if (i) they are not available pursuant to Bank's funds availability
policy as set forth in the Account Related Agreements or (ii) in the reasonable
determination of Bank, (A) they are subject to hold, dispute or a binding order,
judgment, decree or injunction or a garnishment, restraining notice or other
legal process directing or prohibiting or otherwise restricting, the disposition
of the Funds in the Account or (B) the transfer of such Funds would result in
Bank failing to comply with a statute, rule or regulation.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Returned Items.  Lender and Company understand and agree that the
face amount ("Returned Item Amount") of each Returned Item (as defined herein)
may be paid by Bank debiting the Account to which the Returned Item was
originally credited, without prior notice to Lender or Company.  As used in this
Agreement, the term "Returned Item" means (i) any item deposited to the Account
and returned unpaid or otherwise uncollected, whether for insufficient funds or
for any other reason, and without regard to timeliness of the return or the
occurrence or timeliness of any drawee's notice of non-payment; (ii) any item
deposited to the Account and subject to a claim against Bank of breach of
transfer or presentment warranty under the Uniform Commercial Code (as adopted
in the applicable state), Regulation CC (12 C.F.R. §229), clearing house
operating rules or NACHA view or image operating agreements as in effect from
time to time; (iii) any ACH entry credited to the Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to timeliness
of the return or adjustment; (iv) any credit to the Account from a merchant card
transaction, against which a contractual demand for chargeback has been made;
and (v) any credit to the Account made in error and any other adjustments
including those due to encoding errors or other items posted to the account in
error.
 
4.           Settlement Items.  Lender and Company understand and agree that
Bank may pay the face amount ("Settlement Item Amount") of each Settlement Item
(as defined herein) by debiting the applicable Account, without prior notice to
Lender or Company.  As used in this Agreement, the term "Settlement Item" means
(i) each check or other payment order drawn on or payable against any controlled
disbursement account, a Controlled Balance Account (as defined below)or other
deposit account at any time linked to the Account by a controlled balance
arrangement (each a "Linked Account"), which Bank takes for deposit or value,
cashes or exchanges for a cashier's check or official check in the ordinary
course of business prior to the Activation Effective Time, and which is
presented for settlement against the Account (after having been presented
against the Linked Account) after the Activation Effective Time, (ii) each check
or other payment order drawn on or payable against an Account, which, prior to
the Activation Effective Time, Bank takes for deposit or value, assures payment
pursuant to a banker's acceptance, cashes or exchanges for a cashier's check or
official check in the ordinary course of business after Bank's cutoff time for
posting, (iii) each ACH credit entry initiated by Bank, as originating
depository financial institution, on behalf of Company, as originator, prior to
Activation Effective Time, which ACH credit entry settles after Activation
Effective Time, and (iv) any other payment order drawn on or payable against an
Account, which Bank has paid or funded prior to the Activation Effective Time,
and which is first presented for settlement against the Account in the ordinary
course of business after the Activation Effective Time.  Company and Lender
acknowledge and agree that if there are Linked Accounts not subject to this
Agreement, that upon commencement of the Activation Effective Time any such
Linked Accounts will be de-linked and will no longer transfer balances to or
from the Account.  "Controlled Balance Account" is a deposit account that is
linked to one or more other deposit accounts in order to allow transfers to be
made between such accounts on an automated basis, pursuant to the Company's
instructions, in order to maintain a specified balance in one or more of the
Linked Accounts, including, without limitation, zero balance arrangements where
transfers are made to a subaccount from a master account or from a subaccount to
a master account at the end of each Banking Day in order to maintain a zero
balance in such subaccount at the end of such Banking Day.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Account Related Agreements.  This Agreement supplements, rather
than replaces, the Account Related Agreements.  The Account Related Agreements
will continue to apply to the Account and cash management or similar services
provided by Bank or any affiliate of Bank in connection with the Account to the
extent not directly in conflict with the provisions of this Agreement (provided,
however, that in the event of any such conflict, the provisions of this
Agreement shall control).
 
6.           Lockboxes.  To the extent that any Funds to be deposited to the
Account have been received in one or more post office lockboxes maintained for
Company by Bank (each a "Lockbox") and have been or will be processed by Bank
for deposit to the Account in accordance with the terms of the applicable
Account Related Agreement (the "Remittances"), Company acknowledges that Company
has granted to Lender a security interest in all Remittances.  Company agrees
that after Bank receives the Activation Notice, Company will not instruct Bank
regarding the receipt, processing or deposit of Remittances nor will it attempt
to change or redirect the items deposited in the Lockbox.  Company and Lender
acknowledge and agree that Bank's operation of each Lockbox, and the receipt,
retrieval, processing and deposit of Remittances, will at all times be governed
by Bank's Account Related Agreements.
 
7.           Bank Subordination and Permitted Debits.  Bank agrees that Bank
shall not offset, charge, deduct, debit or otherwise withdraw funds from the
Account, except as permitted by this Section 7, until Bank has been advised in
writing by Lender that this Agreement has been terminated.  Lender shall notify
Bank promptly in writing upon payment in full of Company's obligations by means
of a Termination Notice (defined below).
 
Bank is permitted to debit the Account for:
 
(a)           Bank's fees and charges relating to the Account or associated with
this Agreement (collectively "Bank Fees");
 
(b)           any Returned Item Amounts; and
 
(c)           any Settlement Item Amounts.
 
Bank's right to debit the Account under this Section 7 shall exist
notwithstanding any obligation of the Company or Lender to reimburse or
indemnify Bank.
 
8.           Company and Lender Responsibilities.
 
(a)           If the balances in the Account are not sufficient to compensate
Bank for any Bank Fees, Company agrees to pay Bank on demand the amount due
Bank.  If Company fails to so pay Bank and such Bank Fees are incurred on or
after the Activation Effective Time, Lender agrees to pay Bank within five days
after Bank's demand to Lender with respect to such Bank Fees.  The failure of
Company or Lender to so pay Bank shall constitute a breach of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If the balances in the Account are not sufficient to compensate
Bank for any Returned Item Amounts or Settlement Item Amounts, Company agrees to
pay Bank on demand the amount due Bank.  If Company fails to so pay Bank
immediately upon demand, Lender agrees to pay Bank the amount due within five
days after Bank's demand to Lender to pay such amount up to any amount
transferred to an account designated by Lender.  The failure by Company or
Lender to so pay Bank shall constitute a breach of this Agreement.
 
(c)           Bank is authorized, without prior notice and without regard to any
Activation Notice under this Agreement or any other control agreement with
Lender, from time to time to debit any other account Company may have with Bank
for the amount or amounts due Bank under this Agreement or any other Account
Related Agreement.
 
(d)           At the request of Bank, Company agrees to provide Bank with
monthly unaudited and annual audited financial statements within a reasonable
period of time after the end of each month or year-end, as applicable, to Bank's
address set forth below.
 
9.           Bank Statements.  Upon written request by the Lender, in addition
to the original Bank statement for the Account provided to Company, Bank will
provide Lender with a duplicate of such statement.
 
10.           Bank's Responsibility/Limitation of Liability.
 
(a)           Bank will not be liable to Company or Lender for any expense,
claim, loss, damage or cost ("Damages") arising out of or relating to its
performance or failure to perform under this Agreement other than those Damages
that result solely and directly from Bank's acts or omissions constituting gross
negligence or intentional misconduct as determined in a court of competent
jurisdiction in a final non-appealable order.  Bank's obligations hereunder
shall be that of a depository bank, and nothing in this Agreement shall create
custodial or bailee obligations.
 
(b)           Notwithstanding the foregoing, in the event that a court or other
trier of fact determines that Bank breached its obligations owing under this
Agreement, Company and Lender agree that the amount that may be awarded, for
whatever reason or cause, shall in no event exceed the fee actually paid to Bank
for Bank's agreement to provide the services required under this Agreement.  In
no event will Bank be liable for any special, indirect, exemplary, punitive or
consequential damages, including but not limited to lost profits.
 
(c)           Bank will be excused from any failure to act or delay in acting,
and no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of Bank, if (i) such failure or delay is
caused by circumstances beyond Bank's reasonable control, including but not
limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, acts of terrorism, flood, earthquake or other natural
disaster, breakdown of public or private or common carrier communications or
transmission facilities, equipment failure, or negligence or default of Company
or Lender or (ii) such failure or delay resulted from Bank's reasonable belief
that the action would have violated any of Bank's guidelines or policies, or
rule or regulation of any governmental authority, or Bank's good faith belief
that performance of the terms hereof may subject Bank to liabilities, expense,
claim, loss, damage or cost of any nature.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Bank shall have no duty to inquire or determine whether Company's
obligations to Lender are in default or whether Lender is entitled to provide
the Activation Notice or any Lender Instructions to Bank.  Bank may rely on
notices and communications it believes in good faith to be genuine and given by
the appropriate party.  Bank may accept, acknowledge or act upon any notice,
instructions or other directions hereunder that contain minor mistakes or other
irregularities, including notices that fail to attach an accurate copy of this
Agreement.
 
(e)           Notwithstanding any of the other provisions in this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against Company, Bank may act as
Bank deems necessary to comply with all applicable provisions of governing
statutes and shall not be in violation of this Agreement as a result.
 
(f)           Bank shall be permitted to comply with any writ, levy, order or
other similar judicial or regulatory order or process concerning the Account or
any Funds and shall not be in violation of this Agreement for so doing.
 
11.           Indemnities.
 
(a)           Company shall indemnify, defend and hold harmless Bank against all
liabilities, expense, claim, loss, damage or cost of any nature (including but
not limited to allocated costs of in-house legal services and other reasonable
attorney's fees) and any other fees and expenses, whether to Bank or to third
parties ("Losses") in any way arising out of or relating to this Agreement,
including all costs of settlement of claims.  This section does not apply to any
Losses solely attributable to gross negligence or intentional misconduct of Bank
as determined by a court of competent jurisdiction in a final non-appealable
order.
 
(b)           Lender shall indemnify, defend and hold harmless Bank against all
Losses arising out of or relating to this Agreement after receipt of the
Activation Notice from the Lender other than Losses solely attributable to
Bank's gross negligence or intentional misconduct as determined by a court of
competent jurisdiction in a final non-appealable order.
 
(c)           Company shall pay to Bank, upon receipt of Bank's invoice, all
costs, expenses and attorneys' fees (including allocated costs for in-house
legal services) incurred by Bank in connection with the enforcement of this
Agreement or any related instrument or agreement, including but not limited to
any costs, expenses and fees arising out of the resolution of any conflict,
dispute, motion regarding entitlement to rights or rights of action, or other
action relating to Bank's rights or obligations in a case arising under Title
11, United States Code.  Company agrees to pay Bank, upon receipt of Bank's
invoice, all costs, expenses and attorneys' fees (including allocated costs for
in-house legal services) incurred by Bank in the preparation and administration
of this Agreement or any related instrument or agreement (including any
amendments thereto).
 
(d)           Lender shall pay to Bank, upon receipt of Bank's invoice, all
costs, expenses and attorneys' fees (including allocated costs for in-house
legal services) incurred by Bank in connection with the enforcement against
Lender of its obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Termination and Assignment of this Agreement.
 
(a)           Lender may terminate this Agreement by providing notice
substantially in the form of Exhibit B ("Termination Notice") together with a
copy of this Agreement to Company and Bank, provided that Bank shall have a
reasonable time to act on such termination.  Lender may assign this Agreement by
providing 30 days' prior written notice of such assignment together with a copy
of this Agreement to Company and Bank, provided, however, that any such
assignment shall only be to an affiliate or wholly-owned subsidiary of
Lender.  Bank may terminate this Agreement upon 30 days' prior written notice to
Company and Lender.  Company may not terminate this Agreement except with the
written consent of Lender and upon prior written notice to Bank.
 
(b)           Notwithstanding subsection 12(a), Bank may terminate this
Agreement at any time by written notice to Company and Lender if either Company
or Lender breaches any of the terms of this Agreement, or any other agreement
either has with Bank.
 
(c)           Sections 8, 10 and 11, as well as Company's and Lender's
obligations to report errors in Funds transfers and bank statements, shall
survive any termination of this Agreement.
 
13.           Representations and Warranties.
 
(a)           Each party represents and warrants to the other parties that (i)
this Agreement constitutes its duly authorized, legal, valid, binding and
enforceable obligation; (ii) the performance of its obligations under this
Agreement and the consummation of the transactions contemplated hereunder will
not (A) constitute or result in a breach of its certificate or articles of
incorporation, by-laws or partnership agreement, as applicable, or the
provisions of any material contract to which it is a party or by which it is
bound or (B) result in the violation of any law, regulation, judgment, decree or
governmental order applicable to it; and (iii) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained.
 
(b)           Company agrees that it shall be deemed to make and renew each
representation and warranty in subsection 13(a) on and as of each day on which
Company uses the services set forth in this Agreement.  Lender agrees it shall
be deemed to make and renew each representation and warranty in subsection 13(a)
upon sending the Activation Notice to Bank.
 
14.           Miscellaneous.
 
(a)           This Agreement may be amended only by a writing signed by Company,
Lender and Bank; except that Bank's charges are subject to change by Bank upon
30 days' prior written notice to Company.
 
(b)           This Agreement may be executed in counterparts; all such
counterparts shall constitute but one and the same agreement.  This Agreement
shall become effective when it shall have been executed by Bank and when Bank
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement.  This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
 
(d)           This Agreement shall be interpreted in accordance with New York
law, without reference to that state's conflict of law principles.
 
(e)           Any written notice or other written communication to be given
under this Agreement shall be addressed or faxed to each party at its address or
fax number set forth on the signature page of this Agreement or to such other
address or fax numbers a party may specify in writing in accordance with this
Section 14.  Except as otherwise expressly provided herein, any such notice sent
via (i) mail or overnight courier shall be effective upon receipt or (ii) fax
transmission shall be effective upon successful transmission thereof, provided
such notice is also sent via overnight courier.
 
(f)           Nothing contained in the Agreement shall create any agency,
fiduciary, joint venture or partnership relationship among any of Bank, Company
or Lender, and nothing in this Agreement shall create custodial or bailee
obligations of Bank to any party.  Company and Lender agree that nothing
contained in this Agreement, nor any course of dealing among the parties to this
Agreement, shall constitute a commitment or other obligation on the part of Bank
to extend credit or services to Company or Lender.
 
(g)           Each party hereto intentionally, knowingly and voluntarily
irrevocably waives any right to trial by jury in any proceeding related to this
Agreement.
 
The remainder of this page is intentionally left blank.
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.
 
Unifi Manufacturing, Inc.
("Company")
         
By: /S/ CHARLES F. MCCOY
Address for notices:
Name: CHARLES F. MCCOY
7201 West Friendly Avenue
Title: VICE PRESIDENT
Greensboro, NC 27410
 
Attn: Ronald L. Smith
 
Tel: 336-316-5545
 
Fax: 336-294-4751 and,
     
7201 West Friendly Avenue
 
Greensboro, NC 27410
 
Attn: Charles McCoy, Esq.
   
Wells Fargo Bank, N.A.
("Lender")
         
By: /S/ MADELYN M. SHARPLESS
Address for notices:
Name: MADELYN M. SHARPLESS
2450 Colorado Avenue, Suite 3000
Title: ASSISTANT VICE PRESIDENT
Santa Monica, CA 90404
 
Attn: Treasury Department
 
Tel: 310-453-7300
 
Fax: 310-453-7420
   
Bank of America, N.A.
("Bank")
         
By: /S/ CONNIE L. WARFIELD
Address for notices:
Name: CONNIE L. WARFIELD
600 Peachtree Street NE, 12th Flr
Title: VICE PRESIDENT
GA 1-006-12-76
 
Atlanta, GA 30308
 
Attn: Shanelle Dawson
 
Telephone: 404-607-5493
 
Facsimile: 404-607-5482 and,
     
600 Peachtree Street NE, 12th Flr
 
GA1-006-12-76
 
Atlanta, GA 30308
 
Attn: Connie Warfield
 
Telephone: 404-607-5375
 
Facsimile: 904-312-6756

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
[Letterhead of Lender]
 
________________, 20__


To:           Bank of America, N.A.
600 Peachtree Street, NE, 12th Flr
GA1-006-12-76
Atlanta, GA 30308
Attn: Shanelle Dawson and Connie Warfield


Re:           Unifi Manufacturing, Inc.
Account No. 3752163784


Ladies and Gentlemen:


Reference is made to the Deposit Account Control Agreement dated May __, 2012
(the "Agreement") among Unifi Manufacturing, Inc., us and you regarding the
above-described account (the "Account"), a copy of which is attached hereto.  In
accordance with Section 2 of the Agreement, we hereby give you notice of our
exercise of control of the Account and we hereby instruct you to transfer funds
to the below account as follows:
 

Bank Name:      Bank Address:       ABA No.:           Account Name:         
Account No.:        Beneficiary's Name:        

 
Very truly yours,




                                                              
as Lender


By:                                                        
Name:                                                                  
Title:                                                        
 

ACKNOWLEDGED AND AGREED:


BANK OF AMERICA, N.A., as Bank


By
Name:
Title:
Date:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
[Letterhead of Lender]
 
_________________, 20__


To:          Bank of America, N.A.
600 Peachtree Street NE, 12th Flr
GA1-006-12-76
Atlanta, GA 30308
Attn: Shanelle Dawson and Connie Warfield


Re:                      Termination of Deposit Account Control Agreement


Account:           3752163784


Ladies and Gentlemen:


Reference is made to that certain Deposit Account Control Agreement dated as of
May __, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Agreement") among you, Unifi Manufacturing,
Inc. (the "Company"), and us as ("Lender"), a copy of which is attached hereto.
 
You are hereby notified that the Agreement is terminated with respect to the
undersigned, and you have no further obligations to the undersigned thereunder
and Lender is terminating its security interest in the Account.  Notwithstanding
any previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Account from the Company.
 
This notice terminates any obligations you may have to the undersigned with
respect to the Account.
 
Very truly yours,

 
                                                               
as Lender

